Citation Nr: 9933497	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for psoriasis.  

Entitlement to service connection for a navel disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1943 to 
December 1946 and from April 1948 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for psoriasis and for umbilicus for being not well 
grounded.  


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of 
psoriasis.  

2.  There is no medical evidence of a nexus between a current 
disability of psoriasis and military service.  

3.  The medical evidence does not include a current diagnosis 
of a navel disability.  

4.  There is no medical evidence of a nexus between a current 
navel disability and military service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for psoriasis is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).  

2.  The claim for service connection for a navel disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not include induction examination 
reports.  

In February 1953, when the veteran was admitted to the 
hospital for burning on urination, he reported that his 
umbilicus was open through to the abdomen because at birth it 
was cut too short.  

In April 1959, the veteran went to the clinic and complained 
of trouble with his navel because it was cut too short when 
he was a child.  The examiner noted slight reddening of the 
base of the umbilicus but no exudate.  The navel was cleaned 
with peroxide.  

The January 1960, March 1963 and August 1964 examination 
reports stated that the veteran's skin and lymphatics system 
were normal, and no skin defects or diagnoses were noted 
except for a scar on the left inner ankle in January 1960.  

In December 1979, the veteran was admitted for treatment at 
the VA Medical Center.  One of the diagnoses was psoriasis.  
There were psoriatic lesions in the elbows, knees, and low 
back.  

From February-March 1981, the veteran was admitted for 
treatment at the VA Medical Center.  One of the diagnoses was 
psoriasis.  The veteran's skin disclosed psoriatic lesions on 
the upper and lower extremities, and the examiner noted that 
the veteran's history was remarkable for psoriasis.   

The August 1983 impression was psoriasis.  The examiner noted 
a history of dry scaling rash on the veteran's arms and knees 
for the past 18 years.  In September 1983, a dermatologist 
examined the veteran for complaints of a long history of 
scaly eruptions on his elbows and knees.  The diagnosis was 
chronic psoriasis of the scalp and extremities.  In October 
1983, the veteran reported a history of chronic psoriasis of 
the scalp and extremities.  

In March 1984, the assessment was psoriasis in acute 
exacerbation.  The September 1984 examiner noted that the 
veteran's psoriasis was not in remission.  

The May 1985 examiner noted that the veteran had been doing 
well but that his psoriasis flared because it was summer and 
he was out in the sun.  In October 1985, the veteran reported 
a 12-15 years history of psoriasis.  Physical examination 
revealed psoriatic plaques on the veteran's elbows and knees.  
In November 1985, the diagnosis was psoriasis.  

In March 1986, the examiner noted that the veteran had a 
large area of skin involvement with psoriasis.  In April 
1986, the impression was improving psoriasis.  

In February 1987, the veteran was seen at the emergency room, 
and the diagnosis was remarkably improving psoriasis.  In 
April and May 1987, the emergency room examiners noted that 
the veteran had psoriatic lesions.  

In November 1991, the veteran was admitted to a military 
hospital with a chief complaint of psoriasis.  One of the 
assessments was psoriasis.  The veteran told the examiner 
that he had been given Duofilm for psoriasis by a Dr. Carter 
from Redlands, California.  

In June 1997, the veteran was examined at the Hi-Desert 
Medical Center for complaints that his stomach had a "hole 
in it."  The examiner noted that the veteran reported a 
history of psoriasis and an umbilicus open since birth.  The 
veteran reported occasional pain and periodic draining of pus 
from his navel.  The examiner noted that there was no 
drainage.  Prior to completion of the examination, the 
veteran voluntarily left against the medical advice of the 
attending physician.  

The veteran filed an informal claim for service connection 
for a navel condition in June 1997 and a formal claim for 
service connection for psoriasis, based upon a navel with an 
open hole that had not healed, in January 1998.  

The June 1998 notice of disagreement alleged that the veteran 
was treated in service for his navel, and it became worse.  
He alleged that he was seen many times for the skin problem.  
The July 1998 appeal alleged that the veteran was treated in 
service for psoriasis and for umbilicus open to his abdomen.  
He alleged that he was given various ointments for the 
psoriasis while in the military, and the navel condition was 
treated and cleaned many times.  

The veteran filed two August 1998 statements that alleged 
treatment for psoriasis by P. Salhorta, M.D.; at the 
Sepulveda Hospital in 1971-1972 and 1982; and in France in 
1944.  He alleged that the records at Sepulveda Hospital were 
destroyed.  He further alleged that he was inflicted with 
psoriasis in service because he did not have it prior to 
entering the military.  Dr. Salhorta also filed a handwritten 
statement in August 1998 that he alleged was based on a 
personal interview and examination of the veteran in August 
1998.  He stated that the veteran had an extensive history of 
psoriasis.  

Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b) (1999).


Analysis

The claim of entitlement to service connection for psoriasis

The medical evidence includes a current diagnosis of 
psoriasis.  In addition to multiple diagnoses of psoriasis 
from December 1979 to August 1998, the September 1983 
examiner stated that the diagnosis was chronic psoriasis.  

However, the claim for service connection for psoriasis is 
not well grounded because there is no medical evidence of a 
nexus between the current disability of psoriasis and 
service.  The service medical records do not include a 
diagnosis of psoriasis, and the August 1964 discharge 
examination report stated that the veteran's skin was normal.  
Although the veteran was examined and treated for psoriasis 
many times since service, none of the examiners provided a 
medical opinion linking the veteran's psoriasis to service.  
The veteran was first diagnosed with psoriasis in December 
1979, over 15 years after separation from service.  



The claim of entitlement to service connection for a navel 
disability

The claim for service connection for umbilicus is not well 
grounded because the medical evidence does not include a 
current diagnosis of a navel disability.  

Although the April 1959 examiner noted slight reddening of 
the base of the umbilicus and treated the veteran by cleaning 
the navel, the medical evidence does not include an in-
service diagnosis of a navel disability.  At separation from 
service, the August 1964 discharge examination report stated 
that the veteran's skin was normal.  The veteran waited until 
June 1997, over 32 years after separation from service, to 
see an examiner for complaints that his stomach had a "hold 
in it," and even then, the examiner noted that there was no 
drainage from the veteran's navel.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claim because the claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

The claim of entitlement to service connection for psoriasis 
is denied as not well grounded.  


The claim of entitlement to service connection for a navel 
disability is denied as not well grounded.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

